EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiwen Chen on 17 November 2021.
The application has been amended as follows: 

Claim 1. (currently amended) 	A drum washing machine comprising:
a casing,
an outer cylinder disposed in the casing,
an inner cylinder disposed in the casing and including a front flange,
a door provided on the casing, 
a window gasket for sealing provided between the casing and the outer cylinder;

a flow guiding structure extending forward, which is provided on the inner cylinder front flange and configured to introduce air into the inner cylinder when entering into a spin phase; and
a plurality of vents opened at the window gasket which are communicated with a space between the inner cylinder front flange and the outer cylinder; 
wherein the flow guiding structure comprises:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the drum washing machine of independent claim 1 comprising, inter alia, a flow guiding structure extending forward, which is provided on an inner cylinder front flange and configured to introduce air into the inner cylinder when entering into a spin phase; and a plurality of vents opened at a window gasket which are communicated with a space between the inner cylinder front flange and an outer cylinder; wherein the flow guiding structure comprises a first end surface and a second end surface which protrude forward and are inclined toward each other, and the projection of an intersection line between the first end surface and the second end surface onto the front flange coincides a radius of the front flange.  As described in Applicant’s specification at p. 3, ll. 20-28, “[w]ith the configuration of disposing the flow guiding structure on the inner cylinder front flange and opening the vent on the window gasket, air in front of the inner cylinder front flange could be introduced to the back side of it, namely to the inside of the inner cylinder, and a negative pressure space could be created between the inner cylinder front flange and the outer cylinder, and additionally, air around the window gasket could enter into the space between the inner cylinder front flange and the outer cylinder by the vent to create a high volume airflow circulating around the inner surface of the window gasket 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711